Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-15-00312-CV

        Luis and Janeth MORENO, individually and on behalf of their daughter G.M.,
                                     Appellants

                                             v.

                                        Rosa VIDA,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVT000802 D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellants’ motion to dismiss is
GRANTED and this appeal is DISMISSED. Costs of appeal are taxed against Appellants Luis and
Janeth Moreno, individually and on behalf of their daughter, G.M.

       SIGNED August 12, 2015.


                                              _________________________________
                                              Karen Angelini, Justice